DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.

EXAMINER’S AMENDMENT
The application has been amended as follows: Claim 1, line 3 recites “the method compromising” change to --the method comprising-- to correct typographic spelling error.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 01/26/2022, with respect to Claim 1 and Claim 15, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 11/04/2021) of claims 1-15 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on January 26, 2022 have been entered. Claims 1-17 are pending. 

Allowable Subject Matter
Claims 1-17 are allowed. Independent claims 1 and 15 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for producing an electrical line arrangement of a motor vehicle by integrally joining a free end of an electrical conductor to a metal component of the electrical line arrangement, the method comprising the steps: forming a partial section of the metal component to form a receiving sleeve, inserting the conductor into the receiving sleeve, attaching a friction welding tool to the receiving sleeve, moving the friction welding tool for generating welding energy for melting a portion facing at least one of the conductor, an inner wall, the metal component and the conductor, and wherein the electrical line arrangement is configured to serve as a central power supply of the motor vehicle, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical line arrangement for a motor vehicle, the electrical line arrangement comprising: a metal component having a partial section formed as a receiving sleeve; a conductor inserted into and integrally connected to the receiving sleeve; and wherein the receiving sleeve is made from the metal material of the metal component and is molded into one piece with it, wherein the conductor is friction welded into the receiving sleeve; and wherein the electrical line arrangement is configured to serve as a central power supply of the motor vehicle, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831